Citation Nr: 0944683	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 
1965, and from September 1965 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

In August 2000, the Veteran filed a claim for service 
connection for PTSD.  In a January 2002 administrative 
decision, the RO closed the claim because of the Veteran's 
"failure to respond."  In August 2005, the Veteran again 
filed a claim for service connection for PTSD.  The RO denied 
the claim in an April 2006 rating decision.  The RO issued a 
notice of the decision in May 2006, and the Veteran timely 
filed a Notice of Disagreement (NOD) in June 2006.  The RO 
provided a Statement of the Case (SOC) in November 2006 and 
thereafter, in December 2006, the Veteran timely filed a 
substantive appeal.  

The Veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's appeal for entitlement to 
service connection for PTSD.  38 C.F.R. 
§ 19.9 (2009).  

The Veteran's personnel records indicate that he served in 
Vietnam from January 1967 to December 1967, and from December 
1970 to December 1971.   He was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.  His MOS was clinical 
and medical specialist.  There is no indication that he was 
awarded any medals or decorations demonstrating combat duty.

The available service treatment records indicate that in 
September 1981, the Veteran was briefly hospitalized after a 
suicide attempt following the break-up of his marriage.  
Hospital records indicate that he had no prior psychiatric 
history. 
The Board notes that the claims file does not contain any 
service treatment records from 1962 to 1972, which includes 
the time periods when the Veteran was stationed in Vietnam.  
In addition, the personnel records do not contain any record 
of assignments prior to 1974.  While the RO made inquiry to 
the National Personnel Records Center (NPRC) to verify dates 
and places of treatment while in the service, they did not 
posit an inquiry to ascertain if there are any more service 
treatment records available.  The Board notes that VA has a 
duty to assist the Veteran in the obtainment of medical 
records held in federal custody.  Therefore, appropriate 
federal agencies should be contacted regarding the absent 
service records.  38 C.F.R. § 3.159(c)(2). 

In numerous PTSD questionnaires and statements submitted from 
August 2005 to August 2008, the Veteran alleged that he 
experienced the following stressors while serving as a medic 
first with the 8th Support Battalion of the 196th Light 
Infantry Brigade and then later with the 24th Evacuation 
Hospital: (1) seeing body parts of three young men in one 
body bag; (2) working in an aid station "within sight" of 
an area where a soldier's leg was blown off by a booby trap; 
(3) suturing bodies and working in the neurosurgical ward; 
(5) watching a sergeant die while he was taking vital signs; 
(6) pronouncing a Vietnamese woman dead on arrival in the 
emergency room; and (7) finding a soldier alive at the bottom 
of a pile of dead bodies.

The March 2006 VA examination report indicates that the 
Veteran related working in an aid station in Chu Lai during 
his first tour in Vietnam, and that it was mortared.

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with  
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Service connection for PTSD requires a verified stressor 
unless the Veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

In this case, the RO held that the Veteran did not engage in 
combat and a November 2005 memorandum states that the 
Veteran's stressor descriptions were insufficient for 
submission to the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Unit Records Research (CURR)).  The 
Board agrees that the Veteran's account of some of his 
claimed stressors is too vague and unspecific to verify.  
Because generally anecdotal incidents such as some of the 
events alleged by the Veteran cannot be researched 
effectively, the Board has no method of confirming that they 
in fact occurred.  See 38 C.F.R. § 3.159(c)(2)(i) (2009).  
However, with respect to the Veteran's allegation of being 
subjected to a mortar attack, corroboration of every detail 
of such a claimed stressor, including personal participation, 
is not required, at least with respect to mortar or rocket 
attacks; independent evidence that the incident occurred is 
sufficient.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Board finds that the RO did not attempt to 
verify this alleged stressor.  In fact, the November 2005 
memorandum was written prior to the March 2006 VA PTSD 
examination, during which the Veteran claimed that an aid 
station where he worked was subjected to a mortar attack.  
The Board finds that VA must attempt to verify his claimed 
in-service stressor of being subjected to a mortar attack 
while on active duty with his unit, to include while 
stationed in Chu Lai.  Accordingly, the AMC/RO must provide a 
summary of the Veteran's claimed in-service stressor and 
copies of all available service personnel records, showing 
service dates, duties, and units of assignment, to the Joint 
Services Record Research Center (JSRRC) (formerly United 
States Armed Services Center for Unit Records Research 
(CURR)) for the purpose of verifying the noted in-service 
stressor.

The Veteran has repeatedly stated that a nurse at the Spokane 
VAMC suggested he seek PTSD counseling at the Spokane 
Veterans Outreach Center.  Records received from that 
facility indicate that the Veteran was referred there in 
March 2000 for a PTSD evaluation.  Furthermore, those records 
note that PTSD was to be assessed "with testing at VAMC."  
However, the claims file contains VA treatment records from 
August to September 1999 only.  As such records could be 
pertinent to the Veteran's claim and are constructively of 
record, action should be taken to obtain and associate those 
records with the claims file.  38 C.F.R. § 3.159(c)(1)(2); 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that VA treatment records 
are considered to be constructively contained in claims 
folder and must be obtained before a final decision is 
rendered).
 
There may also be additional mental health records that have 
not been obtained.  The Veteran has been incarcerated since 
2000.  In a September 2005 correspondence, the Veteran stated 
"[y]ou should be aware that currently I am unable to access 
DOC (Department of Corrections) psychiatric facilities 
because any information I might divulge to them can and will 
be used against me."  In February 2006, the RO sent the 
Veteran a consent form for the Airway Heights Corrections 
Center.  No response was received.  Such relevant evidence 
must be obtained and associated with the claims file.  
38 C.F.R. § 3.159(c)(1)(2) (2009).

The March 2006 examiner opined that there is "[n]o evidence 
of PTSD or any other disorder that could reasonably be linked 
to military service."  The record indicates that the Veteran 
was diagnosed with PTSD by a social worker at the Spokane 
Veterans Outreach Center in April 2000; a July 2000 treatment 
record indicates that the Veteran had a "clear case of 
PTSD."  Although the March 2006 examiner indicated that he 
reviewed the claims file, it does not appear that he 
considered these records.  The examiner stated that the 
Veteran saw "a mental health specialist, for an unspecified 
period of time" and that "a PTSD diagnosis was suggested" 
prior to his incarceration.  Furthermore, as the Veteran 
noted in a July 2006 statement, the RO did not consider the 
Spokane Veterans Outreach Center records in its April 2006 
rating decision.  Nor did the RO consider these records in 
its November 2006 SOC.

In addition, the Board notes that the Court has previously 
determined that the notice required by VCAA must apply to all 
five elements of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
ensure compliance with the VCAA, the Veteran should be issued 
a notification letter that complies with Dingess, to include 
the type of evidence necessary to establish a disability 
rating or effective date.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the Veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	Contact the National Personnel Records 
Center (NPRC) and any other relevant 
federal records depository to determine 
if additional service treatment and 
personnel records are available.  If 
such records are available, obtain them 
and place them into the claims file.  
If, after inquiry, it is apparent that 
the Veteran's additional records are 
not in the custody of the federal 
government, annotate the record to 
reflect this. 

3.	Obtain outstanding VA treatment records 
from the VAMC Spokane, Washington from 
September 1999 to September 2000.

4.	Once a signed release is received from 
the Veteran, obtain medical records 
from the Airway Heights Corrections 
Center in Airway Heights, Washington, 
from September 2000 to the present.  A 
copy of any negative response(s) should 
be included in the claims file.

5.	The AMC/RO must prepare a written 
summary of the stressor (mortar attack) 
claimed by the Veteran to have led to 
the onset of his PTSD, as well as any 
other claimed, potentially verifiable 
stressors (i.e., duties as a medical 
corpsman) using any and all information 
regarding the Veteran's claimed 
stressor previously provided by him or 
others.  This summary, along with a 
copy of the Veteran's Department of 
Defense Form 214, his service personnel 
records, and all associated documents 
must then be sent to the United States 
Army & Joint Service Records Research 
Center (USAJSRRC) with a request that 
an attempt be made to corroborate the 
alleged stressors.  If additional 
information from the Veteran is found 
by the USAJSRRC to be needed to conduct 
meaningful research, such information 
must be sought by the AMC/RO from the 
veteran.  If the Veteran does not then 
respond, no further input from the 
USAJSRRC need be sought.

6.	Following receipt of the USAJSRRC 
report, as well as the completion of 
any additional development requested 
above or suggested by such 
organization, there must be prepared by 
the RO/AMC a written report detailing 
the nature of any in-service stressful 
event(s), verified by the USAJSRRC or 
through other documents.  If the 
stressor is verified, that should be so 
stated in such report.

7.	If and only if an in-service stressor 
is verified, return the claims file to 
the doctor who performed the March 2006 
VA PTSD examination of the Veteran, 
David Giffen, PhD.  Following a review 
of the relevant medical evidence of 
record, to include treatment records 
from the Spokane Veteran's Outreach 
Center, and any additional evidence 
that is secured as a result of this 
remand, the doctor is asked to address 
the following question:

(a) Does the Veteran meet the diagnostic 
criteria for PTSD?

(b) If the answer to (a) is in the 
affirmative, is it at least as likely as 
not (50 percent or greater probability) 
that the Veteran's PTSD is causally 
linked to a verified in-service stressor?

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  The examiner is advised 
that if a conclusion cannot be reached 
without resort to speculation, he 
should indicate why an opinion is not 
possible.

8. Thereafter, re-adjudicate the claim.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West  2002 & Supp. 2009). 



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


